
	
		IB
		House Calendar No. 147
		112th CONGRESS
		2d Session
		H. R. 4400
		[Report No.
		  112–598]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 19, 2012
			Mr. Markey (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Neal, Mr. Olver, Mr.
			 McGovern, Mr. Tierney,
			 Mr. Capuano,
			 Mr. Lynch,
			 Ms. Tsongas,
			 Mr. Keating, and
			 Ms. Pelosi) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		
			July 17, 2012
			Referred to the House Calendar and ordered to be
			 printed
		
		A BILL
		To designate the Salt Pond Visitor Center
		  at Cape Cod National Seashore as the Thomas P. O’Neill, Jr. Salt Pond
		  Visitor Center, and for other purposes.
	
	
		1.Designation
			(a)FindingsCongress
			 finds the following:
				(1)Thomas Phillip
			 (Tip) O’Neill, Jr., was born on December 9, 1912, in the Irish middle-class
			 area of North Cambridge, Massachusetts, to Thomas Phillip O’Neill, Sr., and
			 Rose Ann (Tolan) O’Neill.
				(2)Nicknamed
			 Tip during his childhood, O’Neill was educated in Roman Catholic
			 schools, graduating from St. John’s High School in 1931, where he was captain
			 of the basketball team.
				(3)Tip O’Neill then
			 attended Boston College, where he ran for a Cambridge City Council seat during
			 his senior year—his first attempt at running for office and only electoral
			 defeat.
				(4)Following his
			 graduation from Boston College in 1936, Tip O’Neill was elected to the
			 Massachusetts House of Representatives that same year as a New Deal Democrat
			 whose political philosophy was shaped by his experience growing up in
			 working-class Boston and his strong Catholic faith, which led him to view
			 government as a means for helping the disadvantaged in society.
				(5)In 1949, Tip
			 O’Neill became the first Democratic Speaker in the history of the Massachusetts
			 State Legislature, serving as Speaker until 1952, when he ran successfully for
			 the United States House of Representatives to fill the seat vacated by
			 Senator-elect John F. Kennedy.
				(6)In 1958, inspired
			 by the establishment of the Cape Hatteras National Seashore, a seashore park in
			 North Carolina, Representative Tip O’Neill, along with his close friend and
			 colleague Representative Edward Boland, introduced legislation to protect lands
			 on Cape Cod as a national seashore.
				(7)In describing this
			 area on Cape Cod, Henry David Thoreau had written that A man may stand
			 there and put all America behind him, as the pristine sandy beach,
			 marshes, ponds, and uplands supporting diverse species represent a unique,
			 cherished jewel of nature.
				(8)The legislation
			 established a 40-mile national park along Cape Cod’s outer beach, from Chatham
			 through Orleans, Eastham, Wellfleet, Truro, and Provincetown that includes
			 lighthouses, cultural landscapes, and wild cranberry bogs that offer a glimpse
			 of Cape Cod’s past and continuing ways of life.
				(9)After introduction
			 of the legislation during the 85th Congress, Tip O’Neill continued to advocate
			 strongly for establishment of the Cape Cod National Seashore, co-sponsoring
			 bills in the 86th and 87th Congresses, testifying at hearings and working to
			 advance the legislation through Congress.
				(10)The legislation
			 was intended to preserve one of the great natural marvels of the United States,
			 with its unbroken beach and moors, marshes, forests, and freshwater ponds that
			 are home to many species of birds, fish, animals, and plants.
				(11)On August 7,
			 1961, President Kennedy signed into law the legislation authorizing the Cape
			 Cod National Seashore as Public Law 87–126.
				(12)In 1966, the Cape Cod National Seashore was
			 formally established, and Representative O’Neill attended the May 30, 1966,
			 ceremony inaugurating the Salt Pond Visitor Center.
				(13)The Cape Cod
			 National Seashore has become a national treasure, with millions of Americans
			 and visitors from around the world enjoying its beauty and remarkable
			 biodiversity.
				(14)Tip O’Neill and
			 his family maintained a home on Cape Cod in Harwich Port, and he was a frequent
			 visitor to the National Seashore during his service in Congress and in his
			 retirement years.
				(15)While in
			 Congress, Tip O’Neill rose quickly through the leadership ranks due to his
			 extraordinary political skills, mastery of the legislative process and sharp
			 wit, serving first as Majority Whip in the House beginning in 1971 and then in
			 1973 as House Majority Leader.
				(16)One of O’Neill’s greatest accomplishments
			 as Speaker was the crafting of a peace accord between warring factions in
			 Northern Ireland, during which he worked with fellow Irish-American politicians
			 including Senator Edward M. Kennedy to develop the St. Patrick’s Day
			 declaration denouncing violence in Northern Ireland and culminating
			 with the Irish aid package upon the signing of the Anglo-Irish Agreement in
			 1985.
				(17)On January 3,
			 1987, Tip O’Neill retired from Congress, having served in public life for 50
			 years, including 34 years as a Member of Congress and 10 years as Speaker of
			 the House, the longest continuous term of any Speaker since the first Congress
			 met in 1789.
				(18)Tip O’Neill’s
			 extraordinary record of public service and tremendous accomplishments for the
			 nation and unmatched attention to the needs of his constituents led President
			 George H.W. Bush in 1991 to present Tip O’Neill with the Presidential Medal of
			 Freedom, the highest civilian award in the United States.
				(19)It is also
			 altogether fitting to recognize Tip O’Neill’s support for the protection of the
			 natural, historic, and cultural resources of the national parks of
			 Massachusetts.
				(b)DesignationThe
			 Salt Pond Visitor Center at Cape Cod National Seashore in Eastham,
			 Massachusetts, is designated as the Thomas P. O’Neill, Jr. Salt Pond
			 Visitor Center.
			(c)ReferencesAny reference to the Salt Pond Visitor
			 Center at Cape Cod National Seashore in any law, regulation, map, document,
			 record, or other paper of the United States shall be considered to be a
			 reference to the Thomas P. O’Neill, Jr. Salt Pond Visitor
			 Center.
			(d)SignageThe
			 Secretary of the Interior may post an interpretive sign at the visitor center
			 that—
				(1)includes
			 information on Thomas P. O’Neill, Jr., and his contributions as a member of the
			 U.S. House of Representatives;
				(2)includes an image of Thomas P. O’Neill,
			 Jr.; and
				(3)refers to his
			 efforts to aid in the preservation of the national seashore and other national
			 parks in Massachusetts.
				
	
		July 17, 2012
		Referred to the House Calendar and ordered to be
		  printed
	
